     Case: 1:18-cv-06611 Document #: 84 Filed: 02/05/19 Page 1 of 3 PageID #:6563




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

VOLKSWAGEN AG, VOLKSWAGEN
GROUP OF AMERICA, INC., and AUDI AG,                Case No. 18-cv-06611

              Plaintiffs,                           Judge Edmond E. Chang

v.                                                  Magistrate Judge Jeffrey Cole

DXZ OFFICIAL STORE, et al.,
              Defendants.


 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT, A STATUTORY DAMAGES
 AWARD, AND A PERMANENT INJUNCTION AS TO DEFENDANT IMAN365-USA

       Plaintiffs Volkswagen Group of America, Inc. and Audi AG (together or individually,

“Plaintiffs”), by their counsel, move this Honorable Court to enter summary judgment in favor of

Plaintiffs and against Defendant iman365-usa (“Defendant”), award Plaintiffs statutory damages

of at least one hundred thousand dollars ($100,000) from Defendant, enter a permanent injunction

prohibiting Defendant from advertising, offering for sale, and/or selling products using the AUDI

Trademarks, and award Plaintiffs their reasonable attorney’s fees and costs pursuant to 15 U.S.C.

§ 1117(a) and (b). In support of this Motion, Plaintiffs submit the accompanying Memorandum.
   Case: 1:18-cv-06611 Document #: 84 Filed: 02/05/19 Page 2 of 3 PageID #:6563




Dated this 5th day of February 2019.   Respectfully submitted,


                                       /s/ Justin R. Gaudio
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       Allyson M. Martin
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080
                                       312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       amartin@gbc.law

                                       Attorneys for Plaintiffs




                                          2
    Case: 1:18-cv-06611 Document #: 84 Filed: 02/05/19 Page 3 of 3 PageID #:6563




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of February 2019, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system. The CM/ECF system will send a “Notice

of E-Filing” to the attorneys of record in this case.



                                               /s/ Justin R. Gaudio
                                               Amy C. Ziegler
                                               Justin R. Gaudio
                                               Allyson M. Martin
                                               Greer, Burns & Crain, Ltd.
                                               300 South Wacker Drive, Suite 2500
                                               Chicago, Illinois 60606
                                               312.360.0080
                                               312.360.9315 (facsimile)
                                               aziegler@gbc.law
                                               jgaudio@gbc.law
                                               amartin@gbc.law

                                               Attorneys for Plaintiffs




                                                  3
